*344ORDER DENYING CERTIFICATE OF APPEALABILITY**
TYMKOVICH, Circuit Judge.
Plaintiff-Appellant David Serna, an Oklahoma prisoner, brings this pro se 28 U.S.C. § 2254 petition alleging that he did not knowingly and voluntarily agree to his plea bargain. The district court denied the petition on March 25, 2004. For the reasons stated in our September 15, 2004 Order filed in the related case, 04-6045, we deny this application for a Certificate of Appealability, and dismiss Serna’s petition.

This order is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders; nevertheless, an order may be cited under the terms and conditions of 10th Cir. R. 36.3.